Fourth Court of Appeals
                                 San Antonio, Texas
                                    September 21, 2022

                                    No. 04-22-00498-CR

                                   Alexander E. GARZA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019CR8604
                        Honorable Laura Lee Parker, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on September 21, 2022.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2022.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court